DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connecting member” (Claim 13) and “hand cart” (Claim 19) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stroller Standing Plate Noise Reduction Structure.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a friction,” (line 8) should be rewritten as: “friction.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “contact,” (line 4) should be rewritten as: “contacts.” Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “receive,” (line 3) should be rewritten as: “receives.” Appropriate correction is required
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elastic resetting/stretching member” in claim 1/2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation: “always has a tendency to bring the supporting frame to reset" (line 7) which is unclear and therefore renders the claims indefinite. Appropriate correction is required.
Claims 9, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 9/13 recites the limitation: “close to,” which renders the claim indefinite, since the term is a relative term. The term “close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since no tolerances have been defined by the specification or claims, it's impossible to determine what range of angles has been actually claimed, thus rendering the scope of the claim(s) not clearly defined. Appropriate correction is required.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 9 recites the limitation: “an end of the mounting rod close to the elastic resetting member" which is unclear and therefore renders the claims indefinite. As best understood, the limitations of Claim 10 should precede the limitations of Claim 9, because the claim had never previously required the location of the ‘elastic resetting member’ relative to the ‘mounting rod.’ For the purposes of prosecution herein, Claim 9 will be assumed to depend from Claim 10 and Claim 10 will be assumed to depend from Claim 8.  However, appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacella et al. (US 9,545,941 B2) and further in view of Norcia et al. (US PG PUB 2010/0066058 A1).
[Claim 1] Regarding Claim 1, Pacella teaches: A noise reduction structure (See, e.g., Fig.1-27) comprising: a stroller frame (See, e.g., Fig.1-27, 102+106); a supporting frame (See, e.g., Fig.1-27, 124) connected to the stroller frame (See, e.g., Fig.1-27); a wheel (See, e.g., Fig.1-27, 126) mounted on the supporting frame (See, e.g., Fig.1-27), the supporting frame receives a force so that the wheel mounted on the supporting frame contacts a supporting surface to slide (See, e.g., Fig.1-27); and an elastic resetting member (See, e.g., Fig.1-27, 534) arranged between the supporting frame and the stroller frame (See, e.g., Fig.1-27), the elastic resetting member always has a tendency to bring the supporting frame to reset (See, e.g., Fig.1-27).
Pacella fails to explicitly teach: the elastic resetting member always has a tendency to bring the supporting frame to reset, so that the supporting frame brings the wheel to rise to avoid a friction between the wheel and the supporting surface to generate noise.
However, Norcia teaches a similar stroller system (See, e.g., Norcia: Fig.1-5, ) with a supporting frame wheel (See, e.g., Norcia: Fig.1-5, 24+28+30) having an elastic resetting member (See, e.g., Norcia: Fig.1-5, 38) always has a tendency to bring the supporting frame to reset (See, e.g., Norcia: Fig.1-5), so that the supporting frame brings the wheel to rise to avoid a friction between the wheel and the supporting surface to generate noise (See, e.g., Norcia: Fig.1-5)
Norcia teaches that it is well known in the art of stroller design to provide the supporting frame wheel biased upward. Therefore, it would have been obvious to one of ordinary skill in the art in the art at the time of the invention to provide the system taught by Pacella modified with the supporting frame wheel biased upward to avoid a friction between the wheel and the supporting surface to generate noise such as taught by Norcia, for the purpose of conveniently allocating weight properly in the vehicle for balancing purposes and also for the purpose of providing added protection to the support member when not in use by a standing occupant where common impacts from debris and general wear and tear will not provide as much damage to the expensive stroller components, and additionally presenting a neat and concise visual appearance when retracted into the stroller. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int'/ Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Pacella in view of Norcia teaches: wherein an elastic stretching member (See, e.g., Fig.1-27, 514) is also arranged between the stroller frame and the supporting frame (See, e.g., Fig.1-27), the elastic stretching member has a first elastic force to downwardly stretch the supporting frame, such that the wheel mounted on the supporting frame moves downward and contact the supporting surface (See, e.g., Fig.1-27, 514).
[Claim 3] Regarding Claim 3, the combination of Pacella in view of Norcia teaches: wherein the elastic resetting member has a second elastic force to upwardly stretch the supporting frame, and the second elastic force is greater than the first elastic force (See, e.g., Norcia: Fig.1-5, 38).
[Claim 4] Regarding Claim 4, the combination of Pacella in view of Norcia teaches: wherein a standing plate (See, e.g., Pacella: Fig.1-27, 522) is also arranged on the supporting frame (See, e.g., Pacella: Fig.1-27), the standing plate receives a force and acts on the supporting frame (See, e.g., Pacella: Fig.1-27), such that the wheel mounted on the supporting frame contacts the supporting surface to slide (See, e.g., Pacella: Fig.1-27).
[Claim 5] Regarding Claim 5, the combination of Pacella in view of Norcia teaches: wherein the standing plate is detachably mounted on the supporting frame (See, e.g., Pacella: Fig.1-27, 522).
[Claim 6] Regarding Claim 6, the combination of Pacella in view of Norcia teaches: wherein a fixing member (See, e.g., Pacella: Fig.1-27, 510+522) is arranged on the stroller frame for fixing the supporting frame (See, e.g., Pacella: Fig.1-27).
[Claim 7] Regarding Claim 7, the combination of Pacella in view of Norcia teaches: wherein a mounting rod (See, e.g., Pacella: Fig.1-27, 524) is also arranged on the stroller frame (See, e.g., Pacella: Fig.1-27), one end of the mounting rod is mounted on the stroller frame (See, e.g., Pacella: Fig.1-27), and the other end of the mounting rod is connected to the fixing member (See, e.g., Pacella: Fig.1-27).
[Claim 8] Regarding Claim 8, the combination of Pacella in view of Norcia teaches: wherein the fixing member is provided with a protrusion part (See, e.g., Pacella: Fig.1-27, 522) protruding in a first direction (See, e.g., Pacella: Fig.1-27), a through slot (See, e.g., Pacella: Fig.1-27, 528) is arranged on the protrusion part for the mounting rod to pass through (See, e.g., Pacella: Fig.1-27), and the standing plate receive a force so that the fixing member slides along the mounting rod at the through slot (See, e.g., Pacella: Fig.1-27).
[Claim 11] Regarding Claim 11, the combination of Pacella in view of Norcia teaches: wherein a mounting member (See, e.g., Pacella: Fig.1-27, 106a) is arranged on the stroller frame for mounting the supporting frame (See, e.g., Pacella: Fig.1-27), and one end of the mounting member is provided with a mounting part (See, e.g., Pacella: Fig.1-27, near 524a) for the mounting rod to pass through and be mounted (See, e.g., Pacella: Fig.1-27).
[Claim 12] Regarding Claim 12 , the combination of Pacella in view of Norcia teaches: wherein an end of the mounting rod close to the mounting member is provided with a fixing part (See, e.g., Pacella: Fig.1-27, 524a), and the mounting rod is prevented from being separated from the mounting member in moving by the fixing part (See, e.g., Pacella: Fig.1-27).
[Claim 13] Regarding Claim 13, the combination of Pacella in view of Norcia teaches: wherein an end of the mounting rod close to the mounting member is further provided with a mounting hole (See, e.g., Pacella: Fig.1-27, near 524a), the mounting member is provided with a first through hole (See, e.g., Pacella: Fig.1-27, 106A) being close to the mounting part (See, e.g., Pacella: Fig.1-27), the stroller frame is provided with a second through hole (See, e.g., Pacella: Fig.1-27, 106A) being coaxial with the first through hole (See, e.g., Pacella: Fig.1-27), and the mounting member further includes a connecting member (See, e.g., Pacella: Fig.1-27, near 524a) passing through the mounting hole (See, e.g., Pacella: Fig.1-27), the first through hole and the second through hole in sequence and fixing the mounting rod and the mounting member to the stroller frame (See, e.g., Pacella: Fig.1-27).
[Claim 14] Regarding Claim 14, the combination of Pacella in view of Norcia teaches: wherein the fixing member is further provided with a connecting part (See, e.g., Pacella: Fig.1-27, 510) for connecting the stroller frame and the supporting frame (See, e.g., Pacella: Fig.1-27), the connecting part includes a top wall and a bottom wall (See, e.g., Pacella: Fig.1-27, 510) being arranged opposite to each other (See, e.g., Pacella: Fig.1-27), the top wall and the bottom wall are connected to each other by a side wall (See, e.g., Pacella: Fig.1-27, 510), the side wall is arranged in a curved surface (See, e.g., Pacella: Fig.1-27, 510), and the stroller frame is mounted between the top wall and the bottom wall and abuts against the side wall (See, e.g., Pacella: Fig.1-27).
[Claim 15] Regarding Claim 15, the combination of Pacella in view of Norcia teaches: wherein the supporting frame is mounted between the top wall and the bottom wall along a second direction and protrudes out of the fixing member (See, e.g., Pacella: Fig.1-27).
[Claim 16] Regarding Claim 16, the combination of Pacella in view of Norcia teaches: wherein an end of the top wall close to the side wall is provided with a first limit block (See, e.g., Pacella: Fig.1-27, 510) for limiting a sliding of the supporting frame in a second direction, and an end of the bottom wall close to the side wall is provided with a second limit block (See, e.g., Pacella: Fig.1-27, 510) for limiting the sliding of the stroller frame in the second direction (See, e.g., Pacella: Fig.1-27).
[Claim 17] Regarding Claim 17, the combination of Pacella in view of Norcia teaches: wherein the elastic resetting member includes a spring structure (See, e.g., Pacella: Fig.1-27, 534 in view of Norcia: Fig.1-5, 38).
[Claim 18] Regarding Claim 18, the combination of Pacella in view of Norcia teaches: wherein the elastic stretching member is a tension spring (See, e.g., Pacella: Fig.1-27, 514).
[Claim 19] Regarding Claim 19, the combination of Pacella in view of Norcia teaches: wherein the stroller frame is a stroller frame for a baby stroller (See, e.g., Pacella: Fig.1-27, 100) or a hand cart.
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: wherein the elastic resetting member passes through and is mounted on the mounting rod and is located between a limit nut and the fixing member, the standing plate receive a force so that the fixing member compresses the elastic resetting member (Claim 10), and wherein an end of the mounting rod close to the elastic resetting member is provided with the limit nut for limiting location (Claim 9), as claimed in Claims 9 and 10 (emphasis added to allowable limitations not suggested or taught by the prior art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES M DOLAK/Primary Examiner, Art Unit 3618